LITTLETON, Judge
(dissenting).
I am of opinion that, the credit of the 1916 and 1917 overpayments was made and allowed to the 1918 deficiency under the Revenue Act of 1924 and that plaintiff is entitled to interest on the overpayments computed in accordance with the provisions of that act to the date of the additional assessment for 1918. I think, also, that the decision in this case is contrary to the opinion in Standard Oil Co. (Indiana) v. United States, 5 F. Supp. 976, 7 F. Supp. 301, 78 Ct. Cl. 714, and other decisions on the subject of interest on credits. Moreover, it seems to me that the principle of account settled, applied in recent cases in this court, should be applied to the transactions between the parties culminating in the telegram of the Commissioner of Internal Revenue of July 20, 1925, the action of the collector on July 27, 1925, and the payment, on the same day, of the balance, all of which was known to the Commissioner, who acquiesced therein by instructing that the same be done. I see no reason why the Commissioner may not legally approve a credit and make it final and binding under the statute before the collector makes his entries as well as afterwards if he elects, as I think he did in this case, to give specific instructions as to how the overpayments and deficiencies should be applied and takes no further action. Cf. Royal Bank of Canada v. United States, 44 F.(2d) 249, 70 Ct. Cl. 663; Revolution Cotton Mills v. United States, 41 F.(2d) 898, 71 Ct. Cl. 12.
In none of the decided cases involving the allowance of a credit has any controlling importance been attached to the certificate of overassessment, although defendant relied upon it as the final act of allowance. Pottstown Iron Co. v. United States (Ct. Cl.) 40 F.(2d) 142; Id., 282 U. S. 479, 51 S. Ct. 205, 75 L. Ed. 472; West Leechburg Steel Co. v. United States (Ct. Cl.) 40 F.(2d) 131; Atlas Powder Co. v. United States (Ct. Cl.) 40 F.(2d) 136.